IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


WAYNE MERRELL,                         : No. 294 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (COMMONWEALTH OF                 :
PENNSYLVANIA DEPARTMENT OF             :
CORRECTIONS),                          :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.